DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/15/2022.
Claims 1-2, 4-5, 7-10 and 13-20 remain pending in the application with claims 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Mailoa et al. (US 2016/0163904) and Devlin et al. (US 2018/0341090) with further evidence provided by Wang et al. (US 2013/0104971).
Addressing claims 1-2, 9 and 12, Snaith discloses a multi-junction photovoltaic cell (fig. 16), which is the same as a two-terminal tandem photovoltaic cell, comprising:
	a first subcell including a first light absorption layer comprising perovskite (the perovskite material in the perovskite absorber layer);
	a second subcell including a second light absorption layer of a semiconductor (the combination of p-type and n-type Si semiconductor layers forming the bottom cell in fig. 16); and
a wide band oxide conductor (the n-type TiO2 layer); 
wherein the second light absorption layer contacts the n-type TiO2 layer, and 
wherein a band alignment between the TiO2 and the second light absorber comprises an ohmic contact (fig. 16 shows the n-type TiO2 is in direct contact with the p-type a-Si layer of the second light absorption layer that forms the claimed band alignment ohmic contact; this is evidenced by the disclosure of Wang in paragraph [0029] that shows the TiO2 layer forms ohmic contact with a p-type semiconductor layer).

The embodiment in fig. 16 of Snaith is silent regarding the wide bandgap oxide conductor comprises a compact TiO2 layer, a mesoporous titanium dioxide layer contacting the compact titanium oxide layer, the first light absorption layer contact the mesoporous titanium dioxide layer and the ohmic contact has a resistivity less than 30 mΩcm2.

2 compact layer), a mesoporous titanium dioxide layer (perovskite supported porous TiO2 layer; paragraph [0687] and table 1 shows the TiO2 mesoporous layer as described in fig. 1b) and the perovskite layer contact the mesoporous titanium dioxide layer (fig. 1b, [00687]).  Snaith further discloses the compact TiO2 layer is an n-type layer [0214 and 0227].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell in fig. 16 of Snaith by substituting the known perovskite absorber layer and the n-type TiO2 layer with the known compact TiO2 layer, the mesoporous scaffolding TiO2 layer and the perovskite layer deposited thereon disclosed by Snaith in fig. 1b in order to obtain the predictable result of forming a perovskite containing photovoltaic structure for generating electrical current from incoming sunlight (Rationale B, KSR decision, MPEP 2143).  Additionally, in the modified photovoltaic cell of fig. 16 in view of fig. 1b of Snaith, the compact TiO2 layer forms the claimed band alignment ohmic contact with the p-type a-Si layer of the second light absorption layer because Snaith discloses that the compact TiO2 layer is an n-type layer [0214 and 0227].  Collectively the compact TiO2 layer and the mesoporous titanium dioxide layer constitutes the claimed large bandgap oxide conductor layer contacting the perovskite material and the semiconductor as required by claim 9.
 
Mailoa discloses a multi-junction photovoltaic cell comprising a first subcell having perovskite material similarly to that Snaith.  Further similarity includes the perovskite material [0097] is supported by a wide bandgap oxide conductor comprising a compact titanium dioxide layer and a mesoporous titanium dioxide layer contacting the compact titanium dioxide layer [0093-0096].  2 layer is formed by ALD with TDMAT as precursor [0093] followed by annealing at 450oC prior to forming the mesoporous TiO2 layer [0096].  The second subcell includes a p++ Si emitter layer (fig. 2A).

Devlin discloses TiO2 layer formed by ALD with TDMAT as precursor has high deposition rate with absence of defect-driven absorption that may occur with other precursor as well as providing conformal coverage and monolayer control of a film thickness [0078].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the compact TiO2 layer of Snaith with the compact TiO2 layer formed by ALD process using TDMAT as the precursor as disclosed by Mailoa in order to obtain the predictable result of forming the compact TiO2 layer for supporting the mesoporous TiO2 layer for perovskite light absorbing layer (Rationale B, KSR decision, MPEP 2143).  Furthermore, the TiO2 layer formed by ALD with TDMAT as precursor has high deposition rate with absence of defect-driven absorption that may occur with other precursor as well as providing conformal coverage and monolayer control of a film thickness (Devlin, [0078]).  Furthermore, one would have found it obvious to modify the second subcell of Snaith with the p+ Si emitter layer disclosed by Mailoa to facilitate charge transfer between the first and second subcells of the multi-junction photovoltaic cell.  In the modified multi-junction photovoltaic cell of Snaith in view of Mailoa and Devlin where the compact TiO2 layer of the perovskite subcell and p-type Si emitter layer of the Si subcell are modified by the compact TiO2 layer formed by ALD with TDMAT as precursor as disclosed by Mailoa and Devlin and the p+ Si emitter layer of Mailoa, respectively, the ohmic contact between the compact TiO2 layer and the p+ Si emitter layer has the resistivity that is less than 30 mΩcm2.  This is because the specification indicates the claimed 2 layer formed by ALD with TDMAT as precursor and the p+ Si emitter layer.  The modified multi-junction photovoltaic cell of Snaith has the compact TiO2 formed by ALD with TDMAT as precursor forming ohmic contact with the p+ Si emitter layer; therefore, the modified multi-junction photovoltaic cell of Snaith has all of the associated properties as those of the claimed multi-junction photovoltaic cell, including the resistivity of the ohmic contact that is less than 30 mΩcm2.
With regard to the limitation requiring the annealing temperature at 400oC, the claimed annealed temperature is drawn to the process of forming the cp-TiO2 layer that does not structurally differentiate the claimed cp-TiO2 layer from that of the prior art because Mailoa already discloses the cp-TiO2 layer is made from the same TDMAT precursor as that of current application.  Furthermore, during the annealing process, the temperature as to pass 400oC before it reaches 450oC.  Alternatively, the disclosed annealed temperature at 450oC meets the limitation “about 400oC”.

Addressing claim 4, fig. 16 of Snaith shows the second light absorption layer includes n-type silicon.

Addressing claim 5, fig. 16 of Snaith shows the junction between the amorphous p-type Si and i-type Si layers and junction between the amorphous n-type Si and i-type Si layers that qualify as the claimed homojunction cell.

Addressing claim 10, Snaith is silent regarding the second subcell is a crystalline silicon homojunction subcell.

Mailoa discloses a tandem photovoltaic cell between a first subcell comprises perovskite material and the second subcell comprising crystalline silicon homojunction subcell (both the n-type and p-type layers are formed of crystalline silicon, [0030]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Snaith by substituting the known silicon subcell with the known crystalline silicon homojunction subcell disclosed by Mailoa in order to obtain the predictable result of forming a tandem photovoltaic cell utilizing the silicon subcell for absorbing electromagnetic radiation that passes through the subcell comprising perovskite material (Rationale B, KSR decision, MPEP 2143).  Mailoa further discloses crystalline silicon subcell has relatively high efficiency [0004] that can be improved when used in tandem photovoltaic cell configuration.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Mailoa et al. (US 2016/0163904) and Devlin et al. (US 2018/0341090) as applied to claims 1-2, 4-5, 9-10 and 12 above, and further in view of Narayan (US 2010/0102450).
Addressing claim 7, Snaith further discloses:
a Spiro-OMeTAD HTM layer contacting the first light absorption layer (fig. 1b).

Snaith is silent regarding an MoOx layer contacting the Spiro-OMeTAD layer; a transparent conductor layer contacting the MoOx layer; and a conductor layer contacting the transparent conductor layer.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the TCO layer of Snaith with the TCO composite of IZO and MoOx layers and the conductor layer disclosed by Narayan because the TCO composite of Narayan provides high work function, high optical transparency, low sheet resistance, high conductivity and excellent interface stability (Narayan, [0009]) and the conductor layer allows the power generated by the photovoltaic cell to be utilized in electrical load (Narayan, fig. 3).

Addressing claim 13, the two-terminal tandem photovoltaic cell of Snaith in view of Mailoa and Devlin, wherein the oxide conductor layer includes:
	a compact titanium dioxide layer (disclosed by Snaith in view of Mailoa) contacting a crystalline p-type emitter (disclosed by Snaith in view of Mailoa; Snaith also discloses in paragraphs [0348-0349] the subcell made of silicon material could be made of amorphous or crystalline silicon; therefore, substituting the known amorphous silicon material with the known crystalline silicon material in order to obtain the predictable result of forming a silicon photovoltaic subcell for generating electrical power from incoming sunlight would have been obvious to one of ordinary skill in the art, Rationale B, KSR decision, MPEP 2143); and

	the first subcell includes:
	a perovskite layer contacting the mesoporous titanium dioxide layer (fig. 1b of Snaith);
	a Spiro-OMeTAD layer contacting the perovskite layer (fig. 1b of Snaith);
a transparent conductor layer TCO contacting the p-type HTM layer (fig. 16).

Snaith, Mailoa and Devlin are silent regarding an MoOx layer contacting the Spiro-OMeTAD layer, an IZO layer contacting the MoOx layer and a conductor layer contacting the IZO layer.

Narayan discloses a TCO composite 304 for contacting a hole transporting layer 342 (fig. 3); wherein, the TCO composite includes an MoOx layer 316 contacting the hole transporting layer, a transparent conductor layer (IZO layer 312, paragraph [0011] discloses ZnO is doped with Group III dopant, which includes indium) contacting the MoOx layer (fig. 3); and a conductor layer contacting the transparent conductor layer (fig. 3 shows load 354 is electrically connected to the layer 312, with the conductor for facilitating the movement of current from the layer 312 to the load 354 being the structural equivalence to the claimed conductor layer).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the TCO layer of Snaith with the TCO composite of IZO and MoOx layers and the conductor layer disclosed by Narayan because the TCO composite of Narayan provides high work function, high optical transparency, low sheet resistance, high conductivity and excellent interface stability (Narayan, [0009]) and the conductor layer allows the power generated by the photovoltaic cell to be utilized in electrical load (Narayan, fig. 3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Mailoa et al. (US 2016/0163904), Narayan (US 2010/0102450) and Devlin et al. (US 2018/0341090) as applied to claim 7 above, and further in view of Myers et al. (US 2014/0261669).
Addressing claim 8, Snaith and Narayan are silent regarding the conductor layer includes a metal grid.

Myers discloses a photovoltaic cell comprising a metal grid formed on IZO transparent conductor layer [0019].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Snaith in view of Narayan with the metal collecting grid formed on the IZO layer disclosed by Myers in order to collect the current generated by the photovoltaic cell to an external load.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Mailoa et al. (US 2016/0163904), Narayan (US 2010/0102450) and Devlin et al. (US 2018/0341090) as applied to claim 13 above, and further in view of Wurz et al. (WO2016/079198).
Addressing claim 14, Snaith and Narayan are silent regarding an anti-reflective layer formed over the IZO layer and conductor layer.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Snaith in view of Narayan with the anti-reflective layer covering the ZnO layer and the conductor layer as disclosed by Wurz in order to improve the photoelectric efficiency of the photovoltaic cell by prevent incoming light from being reflected before being utilized by the photovoltaic materials for power generation.
 
Response to Arguments
Applicant's arguments filed 1-2, 4-5, 7-10 and 12-14 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1-2, 4-5, 9-10 and 12 as being unpatentable over the disclosure of Snaith in view of Mailoa and Devlin with further evidence provided by Wang, the Applicants argued that the contact between the compact n-type TiO2 and p-type Si layer of Wang does not meet the limitation “ohmic contact” based on the definition of ohmic contact from a Wikipedia article.  The argument is not persuasive because the disclosure in the Wikipedia article with regard to the definition of “ohmic contact” is not pertained to the limitation “ohmic contact” when the limitation is read in light of the specification.  According to the specification, the ohmic contact is formed between the junction of a compact TiO2 layer and a p-type Si layer (see fig. 12 of the specification), which is exactly the same contact disclosed by Wang.  Furthermore, the compact TiO2 layer of current application has n-type conductivity as commonly known in the art of photovoltaic cell because, in fig. 12 of present application, the compact TiO2 layer functions as an electron conducting layer, opposite to the hole conducting 2 layer should be able to recombine, while incurring little voltage loss, with corresponding holes from the Si emitter region”, which further demonstrates that the claimed “ohmic contact” is realized by the junction between the electron conducting n-type TiO2 layer and a hole conducting p-type Si layer.  Therefore, Examiner maintains the position that Wang teaches the claimed ohmic contact, when the limitation “ohmic contact” is read in light of the specification.
The Applicants further stated that “Applicant has provided evidence that disputes the Examiner’s position and thus the burden is shifted to the Examiner to “prove” that Snaith et al. provides an ohmic contact” (page 8 of the Remarks).  It is reminded that Examiner has provided evidence by Wang in previous Office Action that shows the TiO2 layer forms ohmic contact with a p-type semiconductor layer in paragraph [0029].  It is also reminded that the Applicants have not commented on the evidence provided by Wang.
For the sake of completion, the following evidence undoubtedly proves that the n-type TiO2 layer forms an ohmic contact to the p-type Si layer and a p-n junction between subcells in a tandem photovoltaic cell forms an “ohmic contact” that is consistent with the limitation “ohmic contact” when it is read in light of the specification.  Chaudhari et al. (US 2016/0329159) discloses in paragraph [0008] the interface between two subcells in a tandem cell is a p-n junction, which also forms an ohmic contact due to the recombination of electrons arrive at the n-type layer of the top cell and the holes arriving at the p-type layer of the bottom cell. This is consistent with the disclosure by Wang as well as the disclosure in paragraph [0078] of current application that also talks about the electrons collected in the TiO2 layer are recombined with the holes collected in the p-type Si emitter region.  Chaudhari further states “When the p-n junction functions as a good ohmic contact” [0008], which undoubtedly proves that an ohmic 2 recombine at the ohmic contact” [0046], which is also consistent with the disclosure of Wang and the disclosure in paragraph [0078] of current application.  The evidence from Wang, which the Applicants did not respond, Chaudhari and Yang clearly demonstrate that the junction between an n-type TiO2 layer and a p-type Si layer forms the claimed “ohmic contact” when the limitation “ohmic contact” is read in light of the specification.
The Applicants also argued that the Examiner has provided no motivation for modifying the embodiment in fig. 16 of Snaith with fig. 1b of Snaith in the rejection.  The argument is not persuasive because fig. 16 of Snaith is a tandem photovoltaic cell comprising a perovskite based subcell on top of a silicon based subcell.  Fig. 1b of Snaith discloses the structure of a perovskite based photovoltaic cell that includes the structures that are pertinent to the perovskite subcell in fig. 16.  Therefore, the motivation is that it would have been obvious to modify the perovskite subcell in fig. 16 of Snaith with the perovskite subcell in fig. 1b of Snaith to obtain the predictable result of generating electrical current from spectrum of the incoming light that is absorbed by the perovskite subcell as discussed above in the rejection.  Furthermore, the perovskite cell in fig. 1b would function the same whether it is used separately (as is the case in fig. 1b) or is used in combination (as is the case in fig. 16).
The Applicants further argued that Mailoa does not disclose the claimed “ohmic contact” and once again relying on the Wikipedia article to justify the argument without examining what constitutes the limitation “ohmic contact” when it is read in light of the specification.  As discussed above, the junction between an n-type layer and a p-type layer in a tandem photovoltaic cell constitutes an ohmic contact.  Moreover, Mailoa is not relied on for the disclosure of ohmic contact because Snaith already discloses the claimed ohmic contact  
For the reasons above, Examiner maintains the position that claims 1-2, 4-5, 9-10 and 12 are obvious over the disclosure of Snaith in view of Mailoa and Devlin with further evidence provided by Wang.
The arguments regarding the rejection of claims 2, 4-5, 7-8, 10 and 13-14 are not persuasive because the arguments regarding the rejection of claims 1 and 9 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/08/2022